Citation Nr: 0628261	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine, claimed as secondary to service-connected 
pes planus, status post excision of traction spurs left heel.  

2.  Entitlement to an increased rating for bilateral pes 
planus, status post excision of traction spurs left heel, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a compensable rating for hallux valgus, 
right foot.

4.  Entitlement to a compensable rating for hallux valgus, 
left foot.

5.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 for the time 
period from January 16, 2001 to March 1, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1960.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issues of entitlement to service connection for arthritis 
of the lumbosacral spine, claimed as secondary to service-
connected pes planus, status post excision of traction spurs 
left heel, and entitlement to an extension of a temporary 
total disability evaluation under 38 C.F.R. § 4.30 for the 
time period from January 16, 2001 to March 1, 2001 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus, status post excision 
of traction spurs left heel, is not pronounced, and there is 
no evidence of marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, or that 
there is no improvement by orthopedic shoes or appliances.  


2.  The veteran's hallux valgus of the right foot has not 
required resection of the metatarsal head and the overall 
disability does not result in the functional equivalent of 
amputation of the toe.

3.  The veteran's hallux valgus of the left foot has not 
required resection of the metatarsal head and the overall 
disability does not result in the functional equivalent of 
amputation of the toe.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected bilateral pes planus, status post excision 
of traction spurs left heel, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2005).

2.  The criteria for a compensable disability evaluation for 
service-connected hallux valgus of the right foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2005).

3.  The criteria for a compensable disability evaluation for 
service-connected hallux valgus of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for bilateral pes planus was initially 
granted with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276, effective May 12, 
1971.  See June 1972 rating decision.  The rating was 
subsequently increased on two occasions.  See rating 
decisions dated March 1977 (increase to 10 percent, effective 
December 15, 1976) and May 1992 (increase to 30 percent, 
effective May 1, 1991).  The veteran was also granted two 
temporary total disability ratings as a result of foot 
surgery.  See April 1991 rating decision (for the period 
between February 19, 1991 and May 1, 1991); October 2001 
rating decision (for the period between January 16, 2001 and 
March 1, 2001).  

Service connection for bilateral hallux valgus, secondary to 
service-connected pes planus, was granted with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5280, effective May 27, 1982.  See February 
1983 rating decision.  Separate ratings were later 
established for each foot.  See April 1986 rating decision.  
The Board notes that a separate 10 percent evaluation was 
granted for degenerative changes of the feet, bilaterally, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective 
March 19, 1998.  See November 2001 rating decision.  

The veteran filed another claim for increased rating in March 
1998, and has appealed the September 1998 rating decision 
that continued the noncompensable evaluation for hallux 
valgus, both right and left feet, and the 30 percent 
evaluation for pes planus.  Pes planus was later 
characterized as bilateral pes planus, status post excision 
of traction spurs left heel.  See December 2005 Supplemental 
Statement of the Case (SSOC).  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005) provides a 50 
percent evaluation for pronounced bilateral flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliance.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2005) provides a 10 percent disabling rating for unilateral 
hallux valgus, if severe, equivalent to amputation of the 
great toe, or if operated upon with resection of the 
metatarsal head.  

The veteran contends that he suffers constant foot pain and 
that the condition of his feet has worsened.  See July 1999 
VA Form 9.  He testified that the foot pain radiates up 
through his legs and knees, around his thighs and buttocks, 
and around his waistline.  The veteran also described 
electric shock sensations that generate either from his back 
or feet down around his ankles and the tops of his feet.  He 
indicated that the bottoms of his feet are not tender, but 
that most of the pain from his feet is generated in the arch 
area to the top of his feet and around his ankles.  He 
acknowledged that arch supports have helped him a little.  
The veteran reported that as the fatigue and lack of 
endurance increases, so does the pain.  See June 2006 hearing 
transcript.  

The veteran underwent a VA compensation and pension (C&P) 
examination in April 1998, at which time he complained of 
constant burning and chronic low-grade pain that is mild at 
rest and moderate to severe following exercise.  Physical 
examination revealed normal gait; bilateral pes planus and 
bilateral moderate hallux valgus with mild to moderate bunion 
formation; redness and tenderness over the posterior aspect 
of the right heel; no tenderness over the right great toe; 
marked tenderness to palpation over the left heel; and callus 
formation over the left sole below the arch, with marked 
tenderness.  X-rays revealed degenerative changes with 
exostosis and spurring, pes planus deformity bilaterally.  

The veteran has been seen fairly regularly with complaints of 
foot pain at the VA Medical Center (VAMC) since the April 
1998 VA examination.  See e.g., March 1998 and April 1999 
podiatry medical records; August 2001 podiatry clinic note; 
August 2002 medical record.  The veteran had a probable 
eccrine poroma removed from his left foot in January 2001 and 
also underwent surgery in March 2001 to excise a mass from 
the plantar surface of his right foot.  See January 2001 
medical record; March 2001 operative report.  

The veteran underwent a second VA C&P examination in November 
2005, at which time he described pain, weakness, stiffness, 
swelling and fatigue in his feet both at rest and while 
standing or walking.  He also reported functional impairment 
in the form of an inability to run and limited walking and 
standing; an inability to sit for extended periods of time; 
and pain while lying down.  Examination of both feet revealed 
painful motion; disturbed circulation; weakness and 
tenderness; pes planus; a slight degree of valgus, which can 
be corrected by manipulation; forefoot/midfoot malalignment 
of a slight degree, which cannot be corrected by 
manipulation; deformity of medial tilting of the upper border 
of the talus; deformity of the forepart of the foot abducted 
and the whole foot everted; moderate tenderness with 
palpation of the plantar surface; and good alignment of the 
Achilles tendons.  Hallux valgus of the right and left feet 
was present; the degree of angulation was slight with no 
resection of the metatarsal head present.  The VA examiner 
reported limitation in the form of pain with prolonged weight 
bearing and walking, and indicated that the veteran requires 
orthopedic shoes, which relieve the symptoms and pain.  Non-
weight bearing x-rays of the right foot were abnormal and 
showed mild degenerative changes of the first 
metatarsophalangeal articulation, and spurring of the 
calcaneus, particularly in the area of the insertion of the 
Achilles tendon.  Weight bearing x-rays of the right foot 
were also abnormal and showed mild pes planus.  Non-weight 
bearing x-rays of the left foot showed mild calcaneal 
spurring whereas weight bearing x-rays revealed some mild pes 
planus.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for bilateral pes planus, 
status post excision of traction spurs left heel, under 
Diagnostic Code 5276.  X-rays taken of the veteran's feet in 
November 2005 showed mild, rather than pronounced, pes 
planus, bilaterally.  Moreover, there is no evidence of 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, or marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, and the veteran's 
bilateral pes planus is improved by orthopedic shoes.  See 
November 2005 VA examination report.  Nor does the evidence 
support a compensable rating for hallux valgus of either the 
right or left foot under Diagnostic Code 5280, as the hallux 
valgus has been described as slight on both feet with no 
resection of the metatarsal head present.  In addition, there 
is no evidence that the overall disability results in the 
functional equivalent of amputation of the toe.  See id.  

The Board has also considered whether an increased rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  In this case, neither the 
veteran's bilateral pes planus, status post excision of 
traction spurs left heel, nor his right or left foot hallux 
valgus warrant an increased evaluation, even with 
consideration of the guidelines set forth in DeLuca.  The 
pain associated with his bilateral pes planus disability has 
already been adequately addressed and contemplated by the 30 
percent evaluation assigned by the RO in May 1992, which was 
granted as a result of the veteran's testimony regarding 
weakness, swelling, pain and cramping.  Moreover, although 
the veteran exhibited limitation in the form of pain with 
prolonged weight bearing and walking during the November 2005 
VA examination, his symptoms and pain were found to be 
relieved by orthopedic shoes.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a September 1998 rating decision 
which denied the veteran's claim for increased ratings for 
bilateral pes planus and hallux valgus of the right and left 
feet.  The Board acknowledges that the appellant was not 
provided with section 5103(a) notice concerning the 
evaluation of the claims until after the issuance of the 
rating decision that is the subject of this appeal.  In this 
case, however, the claims were filed long before the current 
section 5103(a) notice requirement became effective in 
November 2000.  

Pursuant to an April 2001 letter, the veteran was advised 
that the RO would assist him in obtaining additional 
information and evidence and of the responsibilities on both 
his part and VA's in developing the claim.  He was later 
informed of the necessary evidence to substantiate an 
increased rating claim, see April 2003 letter, and of the 
need to send any pertinent evidence in his possession, see 
December 2005 Statement of the Case (SOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant VA treatment records have been obtained 
and the veteran was afforded several appropriate VA 
examinations in connection with his claims.  He was also 
provided an opportunity to present testimony in support of 
his claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

A rating in excess of 30 percent for service-connected pes 
planus, status post excision of traction spurs left heel, is 
denied.

A compensable rating for service-connected hallux valgus, 
right foot is denied.

A compensable rating for service-connected hallux valgus, 
left foot is denied.


REMAND

In an October 2001 rating decision, the RO assigned an 
evaluation of 100 percent for the period between January 16, 
2001 and March 1, 2001 based on surgical or other treatment 
necessitating convalescence.  The veteran was so informed by 
a letter dated October 29, 2001; he thereafter submitted a 
timely Notice of Disagreement (NOD) in November 2001, noting 
his contention that the temporary 100% evaluation should be 
for a longer period of time.  The record before the Board, 
however, does not show that the RO has issued a SOC 
concerning this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  

As for the veteran's claim for entitlement to service 
connection on a secondary basis for arthritis of the 
lumbosacral spine, he contends that his service-connected 
foot conditions, to include pes planus and hallux valgus, 
aggravate his back condition and cause it to be more severe 
than if the foot conditions were not present.  See May 2006 
VA Form 9; June 2006 hearing transcript.  

The record reflects that a Magnetic Resonance Imaging (MRI) 
conducted in August 2002 showed multi-level degenerative disc 
disease (DDD) and lumbar spondylosis.  During a July 2004 
PM&R consult, an assessment of L5-S1 radicular pain was made.  
The veteran has also submitted various statements from Dr. 
Iglesias regarding the relationship between his back problems 
and his service-connected foot disabilities.  See January 
2003, January 2005 and December 2005 letters.  The most 
recent letter indicates that it is as least as likely as not 
that a relationship between the veteran's history of pes 
planus and his back pain exists.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2005).  Where a service-connected disability 
aggravates a non service-connected condition, a veteran may 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  The RO has not considered whether the veteran 
should be compensated for aggravation of his back condition 
by his service-connected feet disabilities.  

In light of the foregoing, fundamental fairness to the 
veteran warrants a VA C&P examination to determine the 
current back disability diagnosis or diagnoses and whether 
any current diagnosis has been aggravated by his service-
connected pes planus and/or hallux valgus.  The veteran is 
hereby notified that it is his responsibility to report for 
the examination, if scheduled, and to cooperate in the 
development of the case.  The consequences of a failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Give the veteran a SOC concerning the 
issue of extending the temporary total 
evaluation that was assigned in the 
October 2001 rating decision.  He should 
be informed that a timely substantive 
appeal must be filed to perfect his 
appeal as to this issue.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current back disability 
diagnosis or diagnoses.  The examiner 
must offer an opinion with complete 
rationale as to whether any diagnosis is 
at least as likely as not (a 50 percent 
probability or greater) due to or 
aggravated by (i.e., increased in 
disability by) the veteran's service- 
connected pes planus and/or hallux 
valgus.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review.  

3.  Thereafter, readjudicate the claim.  
The RO should consider 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet. App. 439 
(1995) in relation to the veteran's 
secondary service connection claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


